Exhibit 10.2

Execution

TENDER AND VOTING AGREEMENT

THIS TENDER AND VOTING AGREEMENT (this “Agreement”) dated as of December 20,
2012, among Bishop Infrastructure II Acquisition Company, Inc., a Delaware
corporation (“Parent”); Bishop Infrastructure III Acquisition Company, Inc., a
Delaware corporation and a wholly-owned Subsidiary of Parent (“Merger Sub”);
WESTWAY GROUP, INC., a Delaware corporation (the “Company”) (only with respect
to Section 7 and Section 11 hereof and as a third-party beneficiary of
Section 4(f)); and Francis P. Jenkins, Jr. (“Stockholder”).

RECITALS

WHEREAS, concurrently herewith, Parent, Merger Sub and the Company are entering
into an Agreement and Plan of Merger (as such agreement may hereafter be amended
from time to time, the “Merger Agreement”), pursuant to which Merger Sub will be
merged with and into the Company (the “Merger”).

WHEREAS, on the terms and subject to the conditions set forth in the Merger
Agreement, Merger Sub has agreed to commence an offer to purchase all of the
issued and outstanding shares of Company Common Stock and Company Preferred
Stock, including all of the issued and outstanding Shares Beneficially Owned by
Stockholder.

WHEREAS, as a condition and material inducement to entering into the Merger
Agreement, Parent and Merger Sub have required that Stockholder agree, and
Stockholder has agreed, to enter into this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, the parties to this Agreement,
intending to be legally bound hereby, agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. Without
duplicative counting of the same securities by the same holder, securities
Beneficially Owned by a Person shall include securities Beneficially Owned by
all other Persons with whom such Person would constitute a “group” within the
meaning of Section 13(d)(3) of the Exchange Act and Rule 13d-5(b)(1) under the
Exchange Act.

(b) Capitalized terms used and not defined herein and defined in the Merger
Agreement have the respective meanings ascribed to such terms in the Merger
Agreement notwithstanding any termination of the Merger Agreement.



--------------------------------------------------------------------------------

Section 2. Tender of Shares.

(a) Stockholder shall validly tender or cause to be tendered to Merger Sub
pursuant to and in accordance with the terms of the Offer, not later than the
tenth Business Day after commencement of the Offer pursuant to Section 1 of the
Merger Agreement and Rule 14d-2 under the Exchange Act, the number of
outstanding shares of Company Common Stock and Company Preferred Stock
Beneficially Owned by it, all of which, for the avoidance of doubt as of the
date hereof, are listed on the signature page hereto (the “Existing Shares”),
and not to withdraw the Existing Shares, or cause the Existing Shares to be
withdrawn, from the Offer at any time (except following the termination or
expiration of the Offer without Merger Sub purchasing all shares of Company
Common Stock and Company Preferred Stock tendered pursuant to the Offer in
accordance with its terms). If Stockholder acquires Beneficial Ownership of any
outstanding shares of Company Common Stock or Company Preferred Stock after the
date hereof, whether upon the exercise of options, warrants or rights, the
conversion or exchange of convertible or exchangeable securities, or by means of
purchase, dividend, distribution or otherwise (together with the Existing
Shares, the “Shares”; provided, that, solely for purposes of this Section 2(a),
the term “Shares” shall not include any shares of Company Common Stock or
Company Preferred Stock that are subject of a restricted stock award if such
shares are unvested or are subject to repurchase option, risk of forfeiture or
other condition on title or ownership under any applicable restricted stock
purchase agreement or other Contract with the Company), Stockholder shall
validly tender such Shares or cause such Shares to be tendered to Merger Sub
pursuant to and in accordance with the Offer, not later than the tenth Business
Day after commencement of the Offer pursuant to Section 1 of the Merger
Agreement and Rule 14d-2 of the Exchange Act or, if acquired later than such
time, on or before the second (2nd) Business Day after such acquisition, but in
any event prior to the Initial Expiration Time, and not withdraw such Shares, or
cause such Shares to be withdrawn, from the Offer at any time (except following
the termination or expiration of the Offer without Merger Sub purchasing all
shares of Company Common Stock and Company Preferred Stock tendered pursuant to
the Offer in accordance with its terms). Notwithstanding the foregoing,
Stockholder may decline to tender, or may withdraw, any and all of the
Stockholder’s Shares if, without the consent of Stockholder, Merger Sub amends
the Offer to (i) reduce the Offer Price, (ii) reduce the number of shares of
Company Common Stock or Company Preferred Stock subject to the Offer,
(iii) change the form of consideration payable in the Offer or (iv) amend or
modify any term or condition of the Offer or the Merger Agreement in a manner
adverse to Stockholder (other than to waive any condition other than the Minimum
Condition). Stockholder shall give Merger Sub at least two Business Days’ prior
notice of any withdrawal of its Shares permitted under this clause (a) (or such
shorter time as may be necessary in order to permit Stockholder to validly
exercise its withdrawal rights hereunder).

(b) Stockholder hereby acknowledges and agrees that the obligation of Merger Sub
to accept for payment and pay for any Shares in the Offer, including the Shares
Beneficially Owned by Stockholder, shall be subject to the terms and conditions
of the Merger Agreement and the Offer.

(c) Stockholder hereby agrees to permit Parent and Merger Sub to publish and
disclose in the Offer Documents, in any Statement on Schedule 13D or 13G, in any
other

 

2



--------------------------------------------------------------------------------

documents filed with the SEC or any other Governmental Entity, to the extent
that Parent reasonably determines such document is required to be disclosed by
applicable Laws, and, if the approval of the Company’s stockholders is required
under applicable Laws, in the Company Proxy Statement (including all documents
and schedules filed with the SEC) and, in each case, in any amendments thereto,
its identity and ownership of Company Common Stock and Company Preferred Stock
and the nature of its obligations, commitments, arrangements and understandings
under this Agreement, the Subsidiary Transfer Agreement and the other agreements
and instruments contemplated thereby. Parent, Merger Sub and the Company each
hereby agrees to permit Stockholder to publish and disclose its identity, the
nature of its obligations, commitments, arrangements and understandings under
this Agreement and any other information, in each case that Stockholder
reasonably determines is required to be disclosed by applicable Laws (including
in any Statement on Schedule 13D or 13G or amendments thereto). Stockholder
shall not issue any press release or make any other public statement with
respect to Parent, Merger Sub, the Company or this Agreement, the Merger
Agreement or the Subsidiary Transfer Agreement, or the transactions contemplated
hereby or thereby, except (i) as expressly permitted under the Subsidiary
Transfer Agreement or (ii) as may otherwise be required by Law or by obligations
pursuant to any listing agreement with or rules of any national securities
exchange or interdealer quotation service or by the request of any Governmental
Entity.

Section 3. Provisions Concerning Company Common Stock.

(a) Except as otherwise agreed to in writing by Parent in advance, during the
term of this Agreement, the Stockholder irrevocably agrees to vote (or cause to
be voted) the Shares, whether issued, heretofore owned or hereafter acquired, at
any meeting of the holders of Company Common Stock (the “Common Stockholders”)
or of the holders of the Company Preferred Stock (the “Preferred Stockholders”),
however called, or in connection with any written consent of the Common
Stockholders or the Preferred Stockholders: (i) in favor of the adoption of the
Merger Agreement and the approval of the terms thereof, the approval of the
Merger and each of the other actions contemplated by the Merger Agreement and
this Agreement and any actions required in furtherance thereof and hereof; and
(ii) against the following actions, agreements or transactions (other than the
Merger, the transactions contemplated by the Merger Agreement, the Subsidiary
Transfer Agreement and the Subsidiary Transfer ): (A) any extraordinary
corporate transaction, such as a merger, consolidation or other business
combination involving the Company or any of its Subsidiaries (including any
Takeover Proposal), (B) a sale, lease or transfer of a material amount of assets
of the Company or any of its Subsidiaries, or a reorganization,
recapitalization, dissolution or liquidation of the Company or any of its
Subsidiaries, (C) (1) any change in a majority of the persons who constitute the
Company Board, (2) any change in the present capitalization of the Company or
any amendment of the Charter Documents of the Company, (3) any other material
change in the Company’s corporate structure or business, or (4) any other action
requiring the approval of the Common Stockholders or the Preferred Stockholders
which, in the case of each of the matters referred to in clauses (C) (1), (2) or
(3), is intended or could reasonably be expected to impede, interfere with,
delay, postpone, discourage, frustrate the purpose of or adversely affect the
Merger or the other transactions contemplated by this Agreement and the Merger
Agreement. Stockholder shall not enter into any Contract with any Person, the
effect of which would reasonably be expected to be inconsistent with or
violative of the provisions and agreements contained in this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Stockholder hereby irrevocably appoints Parent and each of its executive
officers, in their capacities as officers of Parent, and any of them (the
“Grantees”), as Stockholder’s proxy and attorney-in-fact (with full power of
substitution and re-substitution), for and in the name, place and stead of
Stockholder, to vote the Shares or grant a consent or approval or dissent or
disapproval in respect of such Shares in accordance with the express provisions
of Section 3(a) hereof and in the discretion of the Grantees on any adjournment
proposal as shall properly be presented at any meeting of stockholders of the
Company at which any of the matters expressly described in Section 3(a) hereof
is to be considered and at any adjournment or postponement thereof. Stockholder
represents that any proxies granting the authority to vote heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked. Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 3(b) is given in connection with the execution
of the Merger Agreement, that such irrevocable proxy is given to secure the
performance of the duties of Stockholder under this Agreement and that such
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked prior to termination of this Agreement in accordance with Section 8.
Stockholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the DGCL. Notwithstanding this Section 3(b), the proxy granted by
Stockholder shall be revoked upon termination of this Agreement in accordance
with its terms. The Grantees may not exercise this irrevocable proxy on any
other matter except as expressly provided above. Stockholder shall retain at all
times the right to vote the Shares in Stockholder’s sole discretion and without
any other limitation on all matters other than those expressly set forth in
Section 3(a) that are at any time or from time to time presented for
consideration to the Company’s stockholders generally. Parent may terminate this
proxy with respect to Stockholder at any time at its sole election by written
notice provided to Stockholder. If Stockholder is not the record owner of all
the Shares, the Stockholder shall so indicate on the signature page hereto
(naming such record owner) and shall cause the record owner thereof to agree to
the provisions of Section 2 and 3(a) of this Agreement with respect to such
Shares, and to execute and grant an irrevocable proxy conforming to the above
provisions of this Section 3(b).

(c) For the avoidance of doubt, to the extent that an Affiliate of Stockholder
serves on the Company Board or as an officer of the Company, nothing contained
in this Agreement shall in any way restrict or limit such Affiliate of
Stockholder serving on the Company Board or as an officer of the Company from
taking (or omitting to take) any action in his or her capacity as a director or
officer of the Company or otherwise fulfilling his or her fiduciary obligations
as a director or officer of the Company.

Section 4. Other Covenants, Representations and Warranties. Stockholder hereby
represents, warrants, covenants and agrees as follows:

(a) Ownership of Shares. As of the date hereof and as of all times thereafter
during the term of Agreement: Stockholder is either (i) the sole and exclusive
record and

 

4



--------------------------------------------------------------------------------

Beneficial Owner of, or (ii) the Beneficial Owner but not the record holder of
the Shares set forth on the signature page hereto, and the Existing Shares set
forth on the signature page hereto constitute all of the outstanding securities
of the Company owned of record or Beneficially Owned by Stockholder. Stockholder
is party to a Stock Escrow Agreement, dated May 28, 2009, by and among the
Company, Stockholder, Shermen WSC Holding LLC and Continental Stock Transfer &
Trust Company (as amended, the “Stock Escrow Agreement”), pursuant to which
certain of the shares of Company Class A Common Stock owned by Stockholder are
held in escrow, which shares will be released from escrow in connection with the
transactions contemplated hereby. Stockholder (i) has good, valid and marketable
title to the Existing Shares, subject to the restrictions of the Stock Escrow
Agreement, and (ii) after release of the shares of Company Common Stock pursuant
to the Stock Escrow Agreement, immediately prior to the transfer of Shares to
Merger Sub in the Offer, will have good, valid and marketable title to the
Shares, in each case, free and clear of all Liens (other than Liens created by
the Merger Agreement or this Agreement and other than restrictions on transfer
under applicable securities Laws). Without limiting the foregoing and subject to
the terms of the Stock Escrow Agreement, Stockholder has sole and exclusive
voting power and sole power to issue instructions with respect to the matters
set forth in Section 2 and Section 3 hereof, sole and exclusive power of
disposition, power of conversion, power to demand appraisal rights and power to
enter into and perform all of its obligations under this Agreement, in each
case, with respect to all of the Existing Shares set forth on the signature page
hereto, with no limitations, qualifications or restrictions on such rights.

(b) Power; Binding Agreement. Stockholder has the full legal capacity, power and
authority to enter into and perform all of Stockholder’s obligations under this
Agreement, which entry and performance have been duly authorized and no further
action is required. The execution, delivery and performance of this Agreement by
Stockholder will not violate any other agreement to which Stockholder is a
party, including any voting agreement, stockholders agreement or voting trust.
This Agreement has been duly and validly executed and delivered by Stockholder
and constitutes a valid and binding agreement of Stockholder, enforceable
against Stockholder in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization and other Laws relating to creditors’
rights and to general principles of equity. There is no other Person whose
consent is required for the execution and delivery of this Agreement or the
consummation by Stockholder of the transactions contemplated hereby.

(c) No Conflicts. Except for filings under the HSR Act or any other Antitrust
Laws, or as required under federal or state securities Laws, if applicable,
(i) no filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary for the execution of this Agreement by
Stockholder and the consummation by Stockholder of the transactions contemplated
hereby, and (ii) none of the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby or compliance by Stockholder with any of the provisions hereof shall
(A) conflict with or result in any breach of any applicable organizational
documents of Stockholder, (B) result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default (or give rise to any
third party right of termination, cancellation, material modification or
acceleration) under any of the terms, conditions or provisions of any Contract
or other instrument or obligation of any kind to which Stockholder

 

5



--------------------------------------------------------------------------------

is a party or by which Stockholder or any of Stockholder’s properties or assets
may be bound, or (C) violate any Laws or Permits applicable to Stockholder or
any of Stockholder’s properties or assets.

(d) No Liens. Except for Liens created in connection with the transactions
contemplated by Section 2 and Section 3 hereof and except for Liens created in
connection with the Stock Escrow Agreement, Stockholder’s Shares and any
certificates representing such Shares are now, and at all times during the term
of this Agreement will be, held by Stockholder, or by a nominee or custodian for
the benefit of Stockholder, free and clear of all Liens, proxies, voting trusts
or agreements, understandings or arrangements, except for any such Liens,
proxies, voting trusts or agreements, understandings or arrangements arising
hereunder.

(e) No Finder’s Fees. No broker, investment banker, financial adviser or other
Person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission from Parent, Merger Sub or the Company or its
Subsidiaries in connection with the transactions contemplated by the Merger
Agreement, by the Subsidiary Transfer Agreement or by this Agreement (or in
connection with the transactions contemplated thereby or hereby) based upon
arrangements made by Stockholder in its capacity as a Stockholder.

(f) No Solicitation. Except with respect to the transactions contemplated by the
Subsidiary Transfer Agreement, Stockholder shall not (i) initiate, solicit or
knowingly encourage any inquiries or the making of any proposal or offer that
constitutes a Takeover Proposal, (ii) engage in, continue or otherwise
participate in any discussions or negotiations regarding a Takeover Proposal, or
provide any non-public information or data to any Person relating to the Company
or any of its Subsidiaries or afford to any Person access to the business,
properties, assets or personnel of the Company or any of its Subsidiaries or
(iii) enter into any Company Acquisition Agreement; provided, however, that any
Stockholder or affiliate of a Stockholder that is a member of the Company Board
may take any such action, solely in its capacity as a director of the Company,
under the foregoing clauses (i) through (iii) if and to the extent that the
Company would be permitted to take such action under Section 6.04 of the Merger
Agreement. If Stockholder receives any such inquiry, offer or proposal, then
Stockholder shall promptly advise the Company of the existence thereof.
Stockholder will immediately cease any existing discussions or negotiations with
any Person (other than Parent and its Affiliates) conducted by Stockholder
heretofore with respect to any Takeover Proposal.

(g) Restrictions on Transfer, Proxies and Non-interference. Except as applicable
in connection with the transactions contemplated by Section 2 hereof,
Stockholder shall not, directly or indirectly: (i) except (A) as contemplated by
this Agreement and (B) for transfers to Stockholder’s family or trusts
established for the benefit of members of Stockholder’s family (provided that
the transferee of such shares agrees in writing to be bound by the terms hereof
in form and substance satisfactory to Parent), offer for sale, sell, transfer,
tender, pledge, encumber, assign or otherwise dispose of, or enter into any
Contract or other arrangement or understanding with respect to, or consent to
the offer for sale, sale, transfer, trade, pledge, encumbrance, assignment or
other disposition of, any or all of the Shares or any interest therein;
(ii) except as contemplated by this Agreement, grant any

 

6



--------------------------------------------------------------------------------

proxies or powers of attorney, deposit any Shares into a voting trust or enter
into a voting agreement with respect to any Shares; or (iii) take any action
that would make any representation or warranty of Stockholder contained herein
untrue or incorrect or have the effect of preventing or disabling Stockholder
from performing Stockholder’s obligations under this Agreement.

(h) Waiver of Appraisal Rights. STOCKHOLDER HEREBY WAIVES ANY RIGHTS OF
APPRAISAL IN CONNECTION WITH, OR RIGHTS TO DISSENT FROM, THE MERGER THAT
STOCKHOLDER MAY HAVE.

(i) Reliance on Agreement. Stockholder understands and acknowledges that Parent
is entering into, and causing Merger Sub to enter into, the Merger Agreement in
reliance upon Stockholder’s execution and delivery of this Agreement and
acknowledges that this Agreement is granted in consideration for the execution
and delivery of the Merger Agreement by Parent and Merger Sub.

(j) Absence of Litigation. As of the date hereof, there is no Legal Action
pending against, or, to the knowledge of Stockholder, threatened against or
otherwise affecting, Stockholder or any of its properties or assets (including
such Stockholder’s Shares) that could reasonably be expected to impair in any
material respect the ability of Stockholder to perform its obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.

(k) STOCKHOLDER HEREBY COVENANTS AND AGREES THAT IT WILL NOT FILE, INITIATE,
JOIN, ENCOURAGE OR ASSIST ANY OTHER PERSON IN FILING, INITIATING, JOINING OR
MAINTAINING ANY TRANSACTION LITIGATION (DIRECTLY OR INDIRECTLY) AGAINST (A) THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AGAINST PARENT OR ITS SUBSIDIARIES OR
AFFILIATES (INCLUDING, IN EACH CASE, THEIR RESPECTIVE OFFICERS AND DIRECTORS),
OR (B) ANY OTHER PERSON, IN THE CASE OF THIS CLAUSE (B), SOLELY TO THE EXTENT IT
IS REASONABLY LIKELY THAT ANY SUCH TRANSACTION LITIGATION COULD RESULT IN EITHER
A LEGAL ACTION OR A CLAIM FOR INDEMNIFICATION, CONTRIBUTION OR REIMBURSEMENT
(WHETHER BY CONTRACT OR OTHERWISE) AGAINST ANY OF THE PERSONS REFERRED TO IN
CLAUSE (A). IN THE EVENT ANY SUCH LITIGATION IS FILED ON A CLASS BASIS,
STOCKHOLDER AGREES TO OPT OUT OF THE CLASS AT THE EARLIEST POSSIBLE POINT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE COVENANT NOT TO SUE IN THIS
SECTION 4(K) SHALL NOT APPLY TO ANY LEGAL ACTION OR DISPUTE ARISING OUT OF OR
RELATING TO (1) THIS AGREEMENT, (2) ANY BREACH OF THE MERGER AGREEMENT OR THE
SUBSIDIARY TRANSFER AGREEMENT, (3) ANY OTHER AGREEMENTS WHERE STOCKHOLDER IS A
PARTY, (4) ANY LEGAL ACTION FILED OR INITIATED AGAINST STOCKHOLDER, WHICH LEGAL
ACTION INCLUDES CLAIMS OR ALLEGATIONS OF FRAUD OR INTENTIONAL MISCONDUCT BY ANY
OF THE PERSONS REFERRED TO IN CLAUSE (A) OF THE FIRST SENTENCE OF THIS SECTION
AND (5) ANY LEGAL ACTION BY STOCKHOLDER FOR INDEMNIFICATION, CONTRIBUTION,
REIMBURSEMENT OF

 

7



--------------------------------------------------------------------------------

EXPENSES OR SIMILAR CLAIMS (A) PURSUANT TO APPLICABLE LAW, (B) UNDER THE
CHARTER, BYLAWS OR SIMILAR DOCUMENTS OF ANY PERSON, (C) UNDER ANY INSURANCE
POLICIES OR INDEMNIFICATION AGREEMENTS OR (D) AS A THIRD PARTY BENEFICIARY UNDER
THE MERGER AGREEMENT.

(l) Consent and Approval. Stockholder hereby consents to and approves the
actions taken by the Company, the Company Board and the Special Committee in
connection with the approval of the Merger Agreement and the Subsidiary Transfer
Agreement, and the transactions contemplated thereby.

(m) Further Efforts. Stockholder shall use its reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with other Persons in doing, all things necessary, proper or
advisable to consummate the transactions contemplated by the Merger Agreement in
the most expeditious manner practicable.

Section 5. Parent and Merger Sub Representations, Warranties and Covenants. As
of the date of this Agreement, Parent and Merger Sub each hereby represent and
warrant as follows:

(a) Power; Binding Agreement. Parent and Merger Sub each is a Delaware
corporation duly organized and validly existing under the laws of the State of
Delaware. Parent and Merger Sub each have the full legal capacity, power and
authority to enter into and perform all of Parent’s and Merger Sub’s respective
obligations under this Agreement. The execution, delivery and performance of
this Agreement by Parent and Merger Sub will not violate any other agreement to
which Parent or Merger Sub is a party. This Agreement has been duly and validly
executed and delivered by each of Parent and Merger Sub and constitutes a valid
and binding agreement of Parent and Merger Sub, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization and
other Laws relating to creditors’ rights and to general principles of equity.

(b) No Conflicts. Except for filings under the HSR Act or any other Antitrust
Laws, if applicable, (i) no filing with, and no permit, authorization, consent
or approval of, any Governmental Entity is necessary for the execution of this
Agreement by Parent and Merger Sub and the consummation by Parent or Merger Sub
of the transactions contemplated hereby and (ii) none of the execution and
delivery of this Agreement by Parent and Merger Sub, the consummation by Parent
and Merger Sub of the transactions contemplated hereby or compliance by Parent
and Merger Sub with any of the provisions hereof shall (A) conflict with or
result in a breach of any applicable organizational documents of Parent or
Merger Sub, (B) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any Contract or other
instrument or obligation of any kind to which Parent or Merger Sub is a party or
by which Parent or Merger Sub or any of their respective material properties or
assets may be bound, or (C) violate any Laws or Permits applicable to Parent or
Merger Sub or any of Parent’s or Merger Sub’s respective material properties or
assets.

 

8



--------------------------------------------------------------------------------

(c) Warrants. Stockholder owns the Warrants to acquire Class A Common Stock
listed on the signature page hereto. Parent and Merger Sub agree that none of
Parent, Merger Sub or any of their respective subsidiaries or affiliates
(including for this purpose, after the Merger, the Company) will take any
position on any tax return filed by Parent, Merger Sub or any of their
respective subsidiaries or affiliates, or in any other communication with a
taxing authority, that any of them are entitled to a deduction for tax purposes
in respect of the issuance or purchase of such Warrants, either on the basis
that such Warrants were issued to or purchased by the Stockholder in connection
with services rendered or on any other basis. Parent and Merger Sub understand
that this covenant is an integral provision of this Agreement and Stockholder
would not enter into this Agreement without this covenant, and agree to
indemnify and hold harmless Stockholder for any losses, liabilities, claims,
damages, costs and expenses (including reasonably attorneys’ fees) for any
breach of this Section 5(c).

Section 6. Additional Tender and Voting Agreements.

(a) No Tender and Voting Agreement entered into by and among Buyer, Parent and
any other stockholder of the Company in connection with the Merger Agreement
shall include terms more favorable to such stockholder than those contained
herein.

(b) Merger Sub and Parent shall not grant any exception or waiver to any
stockholder under any Tender and Voting Agreement entered into in connection
with the Merger Agreement.

Section 7. No Transfer Requests. Stockholder covenants and agrees that, except,
for the valid tender of Shares to Merger Sub as contemplated by Section 2(a)
hereof pursuant to and in accordance with the terms of the Offer, Stockholder
shall not request that the Company, and the Company shall not, register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of Stockholder’s Shares, unless such transfer is made in
compliance with this Agreement (including the provisions of Section 4(g)
hereof). In the event of a stock dividend or distribution, or any change in the
Company Common Stock or Company Preferred Stock by reason of any stock dividend,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Shares” shall be deemed to refer to and include the Shares as well as all
such stock dividends and distributions and any shares into which or for which
any or all of the Shares may be changed or exchanged. While this Agreement is in
effect, Stockholder will notify Parent promptly (and in any event within two
(2) Business Days after the acquisition thereof) if Stockholder acquires legal
or Beneficial Ownership of any Shares after the date of this Agreement. Each
stock certificate evidencing Shares that is issued in the name of Stockholder on
or after the date of this Agreement shall bear a legend indicating that such
Shares are subject to the terms of this Agreement and any transferee of the
Shares evidenced by the stock certificate takes the Shares subject to the terms
of this Agreement.

Section 8. Termination. The covenants and agreements contained herein shall
terminate upon the earliest of (i) the Effective Time (except for Section 4(h)
and Section 4(k) and Section 4(m), which shall continue in effect after the
Effective Time), (ii) the mutual written agreement of Parent and Stockholder,
(iii) the termination of the Offer prior to the

 

9



--------------------------------------------------------------------------------

Offer Closing Date, (iv) the termination of the Merger Agreement in accordance
with its terms, and (v) the occurrence of any of the events described in the
penultimate sentence of Section 2(a) permitting Stockholder to decline to tender
or withdraw its Shares; provided, however, that (i) nothing herein shall relieve
any party from liability for any material breach of this Agreement prior to such
termination and (ii) Section 3(c), this Section 8 and Section 11 shall survive
any termination of this Agreement.

Section 9. Stockholder Capacity. No Affiliate of Stockholder who is or becomes
during the term hereof a director or officer of the Company makes any agreement
or understanding herein in his or her capacity as such director or officer.
Stockholder is signing this Agreement solely in its capacity as the record and
Beneficial Owner of Shares.

Section 10. Notices of Certain Events. Stockholder shall notify Parent of any
development occurring after the date hereof that it becomes aware that causes,
or that would reasonably be expected to cause, any breach of any of
Stockholder’s representations or warranties in this Agreement that, as a result
of such breach, would reasonably be expected to impair in any material respect
the ability of Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

Section 11. Miscellaneous.

(a) Certain Events. Stockholder agrees that during the term of this Agreement,
this Agreement and the obligations hereunder shall attach to Stockholder’s
Shares and shall be binding upon any Person to which legal or Beneficial
Ownership of such Shares shall pass, whether by operation of law or otherwise,
including Stockholder’s heirs, guardians, administrators or successors.
Notwithstanding any transfer of Shares, the transferor shall remain liable for
the performance of all obligations of the transferor (if any) under this
Agreement.

(b) Amendments. This Agreement may not be amended, changed, supplemented, waived
or otherwise modified or terminated, except upon the execution and delivery of a
written agreement executed by Parent, Merger Sub, Stockholder and, if creating
or changing obligations of the Company, the Company.

(c) Remedies Cumulative; Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Laws, (i) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (ii) no notice to or demand on one party will be
deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

 

10



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
other prior agreements and understandings, both written and oral, among the
parties to this Agreement with respect to the subject matter of this Agreement.

(e) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, all of which will be one and the same agreement. This Agreement
will become effective when each party to this Agreement will have received
counterparts signed by all of the other parties.

(f) Delivery by Facsimile or Email. This Agreement, and any amendments hereto,
to the extent signed and delivered by means of a facsimile machine or by email
with facsimile or scan attachment, shall be treated in all manner and respects
as an original Contract and shall be considered to have the same binding legal
effects as if it were the original signed version thereof delivered in person.
At the request of any party hereto, each other party hereto shall re execute
original forms thereof and deliver them to all other parties hereto. No party
hereto shall raise the use of a facsimile machine or email to deliver a
signature or the fact that any signature or Contract was transmitted or
communicated through the use of facsimile machine or by email with facsimile or
scan attachment as a defense to the formation of a Contract, and each such party
forever waives any such defense.

(g) Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
Laws of any jurisdiction other than those of the State of Delaware.

(h) Consent to Jurisdiction; Venue. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by any other party hereto or its successors or assigns
shall be brought and determined exclusively in the Court of Chancery of the
State of Delaware, or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such action or proceeding, in any
state or federal court in the State of Delaware. Each of the parties hereto
agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 11(l) or in such other
manner as may be permitted by applicable Laws, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
or tribunal other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder (i) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other

 

11



--------------------------------------------------------------------------------

than the failure to serve process in accordance with this Section 11(h),
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (iii) to the
fullest extent permitted by the applicable Laws, any claim that (x) the suit,
action or proceeding in such court is brought in an inconvenient forum or
(y) the venue of such suit, action or proceeding is improper.

(i) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10(I).

(j) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed; provided, however, that Parent and Merger Sub
may, without the prior written consent of Stockholder or the Company, assign all
or any portion of its rights under this Agreement to Parent or to one or more of
Parent’s direct or indirect wholly-owned subsidiaries. No assignment shall
relieve the assigning party of any of its obligations hereunder.

(k) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than the parties hereto)
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

12



--------------------------------------------------------------------------------

(l) Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand (with written confirmation of receipt),
(ii) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (iii) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (iv) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 11(l)):

If to Stockholder, to the address set forth on the signature pages hereto.

With a copy (which shall not constitute notice) to:

 

WESTWAY GROUP, INC.

365 Canal Street, Suite 2900

New Orleans, LA 70130

Attention:    Francis P. Jenkins, Jr. Fax No.:    (504) 636-4316

If to Parent or Merger Sub:

 

Bishop Infrastructure II Acquisition Company, Inc.

Bishop Infrastructure III Acquisition Company, Inc.

One North Lexington Avenue

11th Floor

White Plains, NY 10601 Attention:    Alex Darden Fax No.:    (914) 428-0649

With a copy (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue

31st Floor

New York, NY 10022 Attention:    Matthew F. Herman, Esq.    Doug Bacon, Esq. Fax
No.:    (212) 277 4001

If to the Company:

 

WESTWAY GROUP, INC. 365 Canal Street, Suite 2900 New Orleans, LA 70130
Attention:    Chief Executive Officer Fax No.:    (504) 636-4316

With a copy (which shall not constitute notice) to:

 

Dechert LLP Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808 Attention:   

Craig L. Godshall, Esq.

Stephen M. Leitzell, Esq.

Fax No.:    (215) 994-2222

 

13



--------------------------------------------------------------------------------

(m) Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

(n) Enforcement. Stockholder acknowledges and agrees that Parent and Merger Sub
may be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Stockholder may not be adequately compensated by monetary damages
alone. Accordingly, in addition to any other right or remedy to which Parent or
Merger Sub may be entitled, at law or in equity, each shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

(o) Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

(p) Further Assurances. From time to time, at any party’s request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be
reasonably necessary or desirable to comply with such party’s obligations under
this Agreement in the most expeditious manner reasonably practicable.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, Stockholder and the Company have caused
this Agreement to be duly executed as of the day and year first above written.

 

PARENT:

BISHOP INFRASTRUCTURE II

ACQUISITION COMPANY, INC.

By:  

/s/ Gideon Johannes Van der Ploeg

Name:   Gideon Johannes Van der Ploeg Title:   Chairman of the Board MERGER SUB:
BISHOP INFRASTRUCTURE III ACQUISITION COMPANY, INC. By:  

/s/ Gideon Johannes Van der Ploeg

Name:   Gideon Johannes Van der Ploeg Title:   Chairman of the Board COMPANY:
WESTWAY GROUP, INC. By:  

/s/ Thomas A. Masilla Jr.

Name:

Title:

 

Thomas A. Masilla Jr.

CFO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, Stockholder and the Company have caused
this Agreement to be duly executed as of the day and year first above written.

 

STOCKHOLDER: By:  

/s/ Francis P. Jenkins, Jr.

Name:   Francis P. Jenkins, Jr.

 

INDIVIDUALLY OWNED: Shares Beneficially Owned by Stockholder 100   shares of
Company Common Stock

200,000

  Warrants to acquire shares of Company Common Stock W.B. FARMS LLC: Shares
Beneficially Owned by Stockholder 101   shares of Company Common Stock 200,000  
Warrants to acquire shares of Company Common Stock SHERMEN CAPITAL PARTNERS:
Shares Beneficially Owned by Stockholder 101   shares of Company Common Stock 0
  Warrants to acquire shares of Company Common Stock FPJ PARTNERS: Shares
Beneficially Owned by Stockholder 295,499   shares of Company Common Stock 0  
Warrants to acquire shares of Company Common Stock



--------------------------------------------------------------------------------

SHERMEN WSC HOLDINGS LLC: Shares Beneficially Owned by Stockholder 1,000,000  
shares of Company Common Stock 0   Warrants to acquire shares of Company Common
Stock NTC & CO FBO FRANCIS JENKINS JR ROTH: Shares Beneficially Owned by
Stockholder 0   shares of Company Common Stock 542,857   Warrants to acquire
shares of Company Common Stock